Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes – concepts performed in the human mind and mathematical concepts – mathematical calculations. 
	Regarding claim 1, the claim recites concepts performed in the human mind and mathematical concepts.
	A human can perform ‘receiving a request to monitor for anomalies from one or more data sources; analyzing time-series data from the one or more data sources by: ingesting the time-series data from the one or more data sources, wherein the time- series data is time-stamped and has at least one value, and performing anomaly detection using the probability and the bins; generating a recommendation for handling the determined anomaly, the recommendation generated by performing one or more of a root cause analysis, a heuristic analysis, and an incident similarity analysis; and reporting the anomaly and recommendation to a user’. The limitation ‘determining there is an anomaly in the received time-series data using at least one distributional time series model by: dividing a domain space into a plurality of bins using an approximation, predicting a probability of a value being in one of the plurality of bins using a recurrent neural network’ is directed to mathematical calculations.
Step 2A – Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘reporting the anomaly and recommendation to a user’ is directed to adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements ‘reporting the anomaly and recommendation to a user’ is directed to adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)).
As for the limitations recited in claims 2-3, when considering each of the
claims as a whole these additional elements do not integrate the exception into a
practical application, using one or more of the considerations laid out by the Supreme
Court and the Federal Circuit. The additional elements do not reflect an improvement in
the functioning of a computer, or an improvement to other technology or technical field.
The additional elements do not implement a judicial exception with, or use a judicial
exception in conjunction with, a particular machine or manufacture that is integral to the
claim. The additional element do not apply or use the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment, such that the claim as a whole is more than a drafting effort
designed to monopolize the exception.
	Regarding claim 4, the claim recites concepts performed in the human mind and mathematical concepts.
	A human can perform ‘receiving a request to monitor for anomalies from one or more data sources; analyzing time-series data from the one or more data sources; generating a recommendation for handling the determined anomaly, the recommendation generated by performing one or more of a root cause analysis, a heuristic analysis, and an incident similarity analysis; and reporting the anomaly and recommendation’. 

Step 2A – Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘reporting the anomaly and recommendation to a user’ is directed to adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements ‘reporting the anomaly and recommendation to a user’ is directed to adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)).

As for the limitations recited in claims 5-14, when considering each of the
claims as a whole these additional elements do not integrate the exception into a
practical application, using one or more of the considerations laid out by the Supreme
Court and the Federal Circuit. The additional elements do not reflect an improvement in
the functioning of a computer, or an improvement to other technology or technical field.
The additional elements do not implement a judicial exception with, or use a judicial
exception in conjunction with, a particular machine or manufacture that is integral to the
claim. The additional element do not apply or use the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment, such that the claim as a whole is more than a drafting effort
designed to monopolize the exception.

Regarding claim 15, with the exception of the recitation of the limitations ‘a first one or more electronic devices…a second one or more electronic devices to implement an anomaly detection service…’, the claim recites concepts performed in the human mind.
	A human can perform ‘receive a request to monitor for anomalies from one or more of the plurality of services; analyze time-series data from the one or more of the plurality of services; generate a recommendation for handling the determined anomaly, the recommendation generated by performing one or more of a root cause analysis, a heuristic analysis, and an incident similarity analysis; and report the anomaly and recommendation’. 

	Step 2A: Prong two	
This judicial exception is not integrated into a practical application because the additional elements ‘a first one or more electronic devices…a second one or more electronic devices to implement an anomaly detection service…’ is directed to a generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). 
	
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements ‘reporting the anomaly and recommendation to a user’ is directed to adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)).

As for the limitations recited in claims 16-20, when considering each of the
claims as a whole these additional elements do not integrate the exception into a
practical application, using one or more of the considerations laid out by the Supreme
Court and the Federal Circuit. The additional elements do not reflect an improvement in
the functioning of a computer, or an improvement to other technology or technical field.
The additional elements do not implement a judicial exception with, or use a judicial
exception in conjunction with, a particular machine or manufacture that is integral to the
claim. The additional element do not apply or use the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment, such that the claim as a whole is more than a drafting effort
designed to monopolize the exception.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adamson et al. (USPN 20190129779A1).

As per claim 4,  Adamson et al. discloses a computer-implemented method comprising: receiving a request to monitor for anomalies from one or more data sources (paragraph 0031 – a monitoring server receiving measurements taken from each of the computing systems); analyzing time-series data from the one or more data sources (paragraphs 0032 – analysis server determines flaws in the computing systems); generating a recommendation for handling the determined anomaly, the recommendation generated by performing one or more of a root cause analysis, a heuristic analysis, and an incident similarity analysis (paragraphs 0032,0033 – once flaws are detected recommendations to remediate are reported); and reporting the anomaly and recommendation (paragraphs 0033 – the analysis generated by analysis server may be reported, such as the flaws and recommendations to remediate the flaws are reported).

As per claims 6,17, Adamson et al. discloses wherein the analyzing time-series data from the one or more data sources comprises performing one or more of: single metric anomaly detection on an individual log or metric (paragraph 0031 – a monitoring server receiving measurements from sensors taken from each of the computing systems); long-term anomaly detection to predict anomalies that have not yet occurred; and an odd one out detection to determine resources that have inconsistent use compared to similar resources.

As per claims 7,18, Adamson et al. discloses wherein the time-series data includes at least one of log data, metric data (paragraph 0031 – a monitoring server receiving measurements from sensors taken from each of the computing systems), event data, and configuration data.

As per claims 8,19, Adamson et al. discloses wherein the recommendation includes contextual information about the anomaly and a suggested action (paragraphs 0033 – the analysis generated by analysis server may be reported, such as the flaws and recommendations to remediate the flaws are reported).


As per claim 10, Abramson et al. discloses wherein the ingesting comprises: pre-processing the received data to perform one or more of extract relevant data, aggregate relevant data, and seasonality evaluation (paragraph 0031 – receiving measurements from sensors on a periodic basis); storing the pre-processed data (paragraph 0031 – storing the measurements in the monitoring server); and storing the received data in a raw form (paragraph 0031 – storing the measurements in the monitoring server).

As per claims 11,20, Abramson et al. discloses wherein reporting the anomaly and recommendation to a user comprises sending the anomaly and recommendation using a notification channel as indicated by the received request (paragraphs 0033 – the analysis generated by analysis server may be reported and recommendations to remediate the flaws are reported via a network to various client devices).

As per claim 12, Abramson et al. discloses further comprising: storing the anomaly and recommendation for later querying ((paragraphs 0033 – the analysis generated by analysis server may be reported, such as the flaws and recommendations to remediate the flaws are reported and paragraphs 0034-0036,0038,0046 – the reported information is viewed in a user interface for various personnel to interact with the user interface and its various information, further indicated in Figures 2A-2E).

As per claim 14, Abramson et al. discloses wherein models to be used in the analyzing time-series data from the one or more data sources are stored in a model repository (paragraphs 0032,0081,0082 – analysis server determines the flaws through the flaw classifier model on the analysis server which has memory for storage) and the models are adjustable based on user feedback (paragraph 0047 – human review a subset of model outputs and corrects the models as appropriate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over 
Adamson et al. in view of Janakiraman (USPN 20140080447A1).
As per claim 9, Adamson et al. discloses analyzing time-series data from the one or more data sources and generating a recommendation for handling the determined anomaly, the recommendation generated by performing one or more of a root cause analysis, a heuristic analysis, and an incident similarity analysis in a monitoring server/analysis server in paragraphs 0031-0033.
Abramson et al. fails to explicitly state performed in a provider network service.
Abramson et al. does discloses performing flaw detection of measurements in a flaw classifier model in monitoring server and analysis server in a networking environment in paragraphs 0029,0031-0033.
	Janakiraman discloses in a provider network service in paragraph 0025 – a monitoring server allowing a network service provider to collect data for network monitoring.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the monitoring server allowing a network service provider to collect data for network monitoring of Janakirmaman in the monitoring/analysis server in a networking environment of Abramson et. A person of ordinary skill in the art would have been motivated to make the modification because a monitoring server is located in an environment to allow a network service provider to collect data for network monitoring as disclosed in paragraph 0025.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Abramson et al. in view of Chopra et al. (USPN 10289441B1).
As per claim 15, Abramson et al. discloses a system comprising: a second one or more electronic devices to implement an anomaly detection service in the multi-tenant provider network (paragraphs 0028,0030-0032 – computing systems having sensors that report measurement to a monitoring server and analysis server for flaw detection), the anomaly detection service including instructions that upon execution cause the anomaly detection service to: receive a request to monitor for anomalies from one or more of the plurality of services (paragraph 0031 – a monitoring server receiving measurements taken from each of the computing systems, which includes the services); analyze time-series data from the one or more of the plurality of services (paragraphs 0032 – analysis server determines flaws in the computing systems); generate a recommendation for handling the determined anomaly, the recommendation generated by performing one or more of a root cause analysis, a heuristic analysis, and an incident similarity analysis (paragraphs 0032,0033 – once flaws are detected recommendations to remediate are reported); and report the anomaly and recommendation (paragraphs 0033 – the analysis generated by analysis server may be reported, such as the flaws and recommendations to remediate the flaws are reported).
	Abramson et al. fails to explicitly state a first one or more electronic devices to implement a plurality of services in a multi-tenant provider network.
	Abramson et al. does disclose a number of computing systems in a network having various components in paragraph 0028.
	Chopra et al. discloses a first one or more electronic devices to implement a plurality of services in a multi-tenant provider network (column 1, lines 22-24 – disclose nodes having services and column 5, lines 5-13 – discloses a multi-tenant network).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include nodes having services in a multi-tenant network of Chopra et al. in a number of computing systems in a network of Abramson et al. A person of ordinary skill in the art would have been motivated to make the modification because multiple services run in a node to provide for high reliability as discloses in column 6, lines 4-7.
Conclusion
	There is no prior art rejection for claims 1-3 because of the following limitations: ‘determining there is an anomaly in the received time-series data using at least one distributional time series model by: dividing a domain space into a plurality of bins using an approximation, predicting a probability of a value being in one of the plurality of bins using a recurrent neural network, and performing anomaly detection using the probability and the bins’.
	There is no prior art rejection for claims 5,13,16 because prior art could not be found to reject the claims or no reason to combine prior art references.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art: 
20190377625 – determine node failure probability score for each computing node as disclosed in the abstract;
20190155672 – performing event correlation by predicting multiple anomalies in a time period based on a statistical model as disclosed in paragraph 0031;
20190340392 – dimensionality reduction and feature extraction and anomaly detection over time window to estimate anomaly likelihood, fig 9 and paragraphs 0073-0088.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113